Citation Nr: 1548673	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  12-44 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder, to include chest pain and numbness.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU) prior to December 23, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had active service from July 1969 to February 1972, with service in
Vietnam from December 1969 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) from rating
decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge via videoconference in August 2013.  A transcript of his hearing has been associated
with the record.  

The Board notes that a March 2014 rating decision granted service connection for lung cancer and assigned a 100 percent evaluation effective December 23, 2013.  
The Veteran's current appeal includes a claim of entitlement to a TDIU, however, as a schedular 100 percent evaluation applies from December 2013, the question of a TDIU from that date is moot. Thus, the Board has characterized the issue to
reflect consideration of a TDIU prior to that date.

In a June 2014 decision, the Board denied service connection for diabetes mellitus, soft tissue sarcoma, chronic lymphocytic leukemia, sleep apnea, and arthritis of the shoulders; declined to reopen a claims of entitlement to service connection for skin rash and chloracne, sores, and lesions; and denied higher evaluations for bilateral tinnitus, bilateral hearing loss disability, and  PTSD.  The remaining issues on appeal were remanded for development of the record.  

The issue of entitlement to a TDIU prior to December 23, 2013 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A heart disorder, to include chest pain and numbness, was not manifest in service or within one year from separation from service, and is unrelated to service.

2.  Erectile dysfunction was not manifest in service and is unrelated to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  A heart disorder, to include chest pain and numbness, was not incurred in service and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  Erectile dysfunction was not incurred in service, and is not proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.655 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Letters dated in November 2009 and March 2010 discussed the evidence necessary to support a claim of entitlement to service connection on a direct and secondary basis.  They advised the Veteran of the allocation of duties between himself and VA regarding the development of a claim for benefits.  They also explained the manner in which VA determines disability ratings and effective dates.  Subsequent correspondence provided the Veteran with the status of his claims.

The Board finds that the content of the notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

With respect to VA's duty to assist, service, VA, and private treatment records have been associated with the claims file.  Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were carried out by skilled providers who reviewed the Veteran's history and explained the rationale underlying their findings.  

The Board also notes that the appellant was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned explained why the issues on appeal had been denied, and identified potentially relevant evidence that would help substantiate the claim.  Significantly, neither the appellant nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  This includes any increase in disability (aggravation) that is proximately due to or the result of a service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

	Heart Disorder

Service incurrence or aggravation of cardiovascular renal disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who "served in the Republic of Vietnam" between January 9, 1962, and May 7, 1975, is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The record in this case confirms that the Veteran served in Vietnam during the pertinent period.  As such, he is presumed to have been exposed to Agent Orange during service.

Furthermore, VA regulations provide for presumptive service connection for specific diseases associated with exposure to herbicide agents.  Those diseases that are listed at 38 C.F.R. § 3.309(e) shall be presumptively service-connected if there are circumstances establishing herbicide agent exposure during active military service, even though there is no record of such disease during service.  This list includes ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).

Service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining of a heart disorder, to include chest pain or numbness.  On separation examination in February 1972, the Veteran's heart and neurological system were normal, and he was deemed qualified for separation.  

VA treatment records reflect the Veteran's November 2003 report of having been seen by a "heart doctor" and that the examination was negative.  

An April 2010 VA primary care note indicates the Veteran's denial of chest pain or shortness of breath.  Cardiac and lung examinations were within normal limits.  

A May 2010 VA emergency department record indicates that the Veteran reported a two month history of chest pain with productive cough and exertional shortness of breath.  Pneumonia was diagnosed.  A May 2010 VA report of hospitalization notes that the Veteran was hospitalized for five days due to pneumonia.  A subsequent July 2010 VA problem list includes pleural effusion and interstitial lung disease.  

On VA general medical examination in August 2010, physical examination revealed no abnormality of the heart or lungs.  

During his August 2013 hearing, the Veteran testified that he saw a private physician who told him he needed a stent.  He noted that he never returned for further treatment.

In March 2015, the Veteran indicated that he had attempted to obtain records regarding his claim for a heart condition and chest pain, but that the records had been destroyed.

On VA examination in April 2015, the Veteran's history was reviewed.  The Veteran reported that he began to have heart trouble directly following separation from service, with fatigue as his initial symptom.  He stated that in 2005 or 2006, he underwent treadmill stress testing and was told that he required two stents and that he had heart damage, but that he did not return for treatment.  He indicated that he thought he might have had a heart attack in the mid-1970s.  He denied having undergone heart catheterization or surgery.  He reported that since 2010, he had experienced cramping pain in his chest every two to three months, lasting about 15 minutes, and radiating to his left shoulder with numbness in his left arm, and relieved by nitroglycerin.  The examiner noted that a stress test in March 2015 was negative.  He provided a diagnosis of global left ventricular hypokinesis, noting that the date of diagnosis was in April 2015.  He concluded that the condition did not qualify within the generally accepted medical definition of ischemic heart disease.  He indicated that the etiology was unknown, but possibly related to cancer.  He opined that it was less likely than not that the Veteran's chest pain and numbness were from a cardiac origin, noting that there was no evidence that they resulted from atherosclerotic coronary artery disease.  He concluded that the Veteran's chest pain and numbness are more likely than not caused by his proven diseases of rheumatoid arthritis, left shoulder arthritis, and lung cancer.  He reasoned that here was no evidence of coronary artery disease despite testing.  He indicated that the Veteran's global left ventricular hypokinesis was mild with only a slightly decreased left ventricular ejection fraction.   He noted that it was not a coronary artery disease and was not known to cause chest pain.  He further noted that chest pain persisted prior to the development of the cardiac condition, pointing out that global hypokinesis was not present on his 2010 nuclear stress test.  He concluded that global left ventricular hypokinesis was due to unknown etiology.

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed heart disorder, to include chest pain and numbness.  While there is a recent diagnosis of global left ventricular hypokinesis, the most competent and probative evidence of record does not etiologically link any such disability to service or any incident or exposure therein.  Rather, the record demonstrates that a substantial period has elapsed between service and this diagnosis.  As noted, relevant examinations were negative at separation from service in February 1972, and this diagnosis dates to many years following service.  There is no evidence of a link between this diagnosis and service.  Nor is there any evidence tending to associate this diagnosis with service.  Rather, the April 2015 VA examiner indicated that the etiology was unknown, and that the chest pain and numbness were less likely than not from a cardiac origin.  In sum, the record demonstrates a remote, post-service onset of this diagnosis, and is devoid of any reliable evidence supporting a finding that it is related to service.  Moreover, the April 2015 VA examiner indicated that the diagnosed condition did not qualify within the generally accepted medical definition of ischemic heart disease; thus, service connection is not warranted on the basis of exposure to herbicides during service.

To the extent that the Veteran asserts that he has a heart disorder that is related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to the cause or etiology of the current diagnosis because he does not have the requisite medical knowledge or training, and because this matter is beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also See Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  The preponderance of the evidence is against finding that any diagnosis is related to any injury or disease in service.  Accordingly, the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2015). 

      Erectile Dysfunction

Service treatment records are negative for any diagnosis, complaint, or abnormal finding suggestive of erectile dysfunction.  On separation examination in February 1972, the Veteran's genitourinary system was normal, and he was deemed qualified for separation.  

VA treatment records reflect that the Veteran initially requested medication for erectile dysfunction in May 2005.  The provider indicated a diagnosis of erectile dysfunction, but did not discuss its cause.

A May 2011 VA problem list entry indicates psychogenic impotence.  

In June 2014, the Board remanded this claim to afford the Veteran an examination so that the etiology of his claimed erectile dysfunction could be determined.  He was advised that failure to cooperate in the development of the claim and to appear for the examination might have consequences including denial of the claim.  

On VA examination in April 2015, the Veteran's history was reviewed.  The examiner noted that the Veteran carried a diagnosis of impotence of psychogenic origin, the date of diagnosis being in April 2011.  The Veteran reported that erectile dysfunction began following his return from Vietnam, and was stress related.  The examiner concluded that the etiology of the Veteran's erectile dysfunction was unknown.  He reasoned that the Veteran declined to submit to laboratory work for testosterone.  He noted that if testosterone was low, erectile dysfunction would be deemed not secondary to psychological reasons.  He concluded that absent testing, he was unable to provide an opinion due to lack of information.

According to 38 C.F.R. § 3.655(a), (b) (2015), when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination; and the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.
Entitlement to these claimed benefits cannot be established without a current VA examination and a medical opinion based upon a review of the record.  As noted, the Veteran did not complete the examination, which resulted in the examiner having inadequate information to determine the etiology of his claimed erectile dysfunction.  Good cause has not been shown for his failure to cooperate with the requirements of the examination.  Under these circumstances, this claim must be denied as a matter of law.  

 
ORDER

Entitlement to service connection for a heart disorder, to include chest pain and numbness, is denied.

Entitlement to service connection for erectile dysfunction is denied.


REMAND

The Veteran seeks a TDIU prior to December 23, 2013.  In correspondence dated in April 2012, the Veteran's attorney referenced a determination by the VA vocational rehabilitation service.  During the Veteran's August 2013 hearing before the undersigned, the attorney noted that such determination had been made in October 2011.  Careful review of the electronic record does not reveal that the Veteran's vocational rehabilitation file is currently of record.  As information contained within that file is pertinent to the issue of entitlement to a TDIU, it should be obtained and added to the electronic record for the Board's review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Undertake appropriate action to obtain VA records pertaining to any vocational rehabilitation program for which the Veteran has applied.  All records and responses received should be associated with the claims file.

2.  Readjudicate the Veteran's claim of entitlement to a TDIU prior to December 23, 2013, with application of all appropriate laws, regulations, and case law , and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


